Perry County Court of Common Pleas, No. 22043. On Motion for Reconsideration. This cause is before the court upon appellants’ motion for reconsideration. Upon further consideration thereof,
IT IS ORDERED by the court that, consistent with the opinion rendered herein, 2002-Ohio-6750, the decision entered in this case on September 6, 2001, be, and hereby is, vacated and that this court’s decisions in DeRolph v. State (1997) 78 Ohio St.3d 193, 677 N.E.2d 733, and DeRolph v. State (2000) 89 Ohio St.3d 1, 728 N.E.2d 993, are the law of the case and that the current school-funding system is unconstitutional.
IT IS FURTHER ORDERED that the appellees recover from the appellants their costs herein expended; and that a mandate be sent to the Court of Common Pleas for Perry County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Common Pleas of Perry County for entry.
Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Resnick, J., concurs separately.
Douglas, J., concurs in judgment only.
Lundberg Stratton, J., concurs in part and dissents in part.
Moyer, C.J., dissents.
Cook, J., dissents.